                     IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF PENNSYLVANIA

EXHIBITION ON SCREEN, LTD.                 :      CIVIL ACTION
                                           :
       v.                                  :
                                           :
DEREK PEW                                  :      NO. 18-3212

                                       ORDER

       NOW, this 14th day of August, 2019, upon consideration of the Defendant’s Motion

for Summary Judgment (Document No. 35), the plaintiff’s response, and the defendant’s

reply, it is ORDERED that the motion is GRANTED.

       IT IS FURTHER ORDERED that JUDGMENT is entered in favor of the defendant

and against the plaintiff.




                                               /s/ TIMOTHY J. SAVAGE J.
